Title: To Thomas Jefferson from Wilson Cary Nicholas, 18 March 1808
From: Nicholas, Wilson Cary
To: Jefferson, Thomas


                  
                     My Dear Sir 
                     
                     Washington March 18th. 1808
                  
                  I enclose you Mr. Quincy’s Speech. In the anxiety that I feel upon the subject I mentioned to you last night, I beg you to be assured I am influenced by personal considerations towards you as well as considerations of public welfare; indeed I have always considered the public weal, and your popularity as most intimately connected; perhaps in my solicitude for both I annex more importance to what I suggested than it merits, if so you will pardon it in consideration of my motives.
                  I am with the greatest respect your hum. Serv.
                  
                     W. C. Nicholas 
                     
                  
               